Citation Nr: 9900099	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-24 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for additional disability 
as the result of examination or medical or surgical treatment 
by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to August 
1963. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in March 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  In January 1997, the Board found the 
veterans claim to be well grounded and remanded this case to 
the RO to readjudicate the veterans claim for compensation 
under 38 U.S.C.A. § 1151 on the merits.  That development was 
completed and the case has been returned to the Board.  

In January 1997, the Board also remanded the issue of 
entitlement to an increased evaluation for service-connected 
residuals of a left-sided thoracotomy.  Following a VA 
pulmonary examination conducted pursuant to that remand, the 
RO increased the disability evaluation for the veterans 
residuals of a thoracotomy from 20 percent to 40 percent.  
During a July 1998 hearing before the Board, the veteran, 
through his representative, indicated that he was withdrawing 
the issue of an increased rating for residuals of a 
thoracotomy.  (See hearing transcript, page 2.)  Therefore 
this issue, having effectively been withdrawn, is not 
currently in appellate status.  38 C.F.R. § 20.204 (1998). 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he had lung cancer in November 1991 
when he presented to the VA medical center, but that this 
cancer was not detected because VA failed to properly 
diagnose the condition until approximately one year later.  
He specifically argues that VA was negligent in failing to 
diagnose fibrotic streaking on November 1991 X-ray films as 
indicative of right upper lobe lung cancer and that this 
failure to diagnose cancer precluded the opportunity to seek 
alternative or less aggressive treatment.  He further asserts 
that successful alternative treatment would have precluded 
the necessity for right-sided chest surgery, which resulted 
in loss of the right upper lobe of the lung, resection of the 
right sixth rib, and surgical damage to chest muscles on the 
right.  The veteran also attributes his severe chest pains, 
shortness of breath, fatigue, anxiety and depression to the 
surgery in question, and he claims that the failure to 
diagnose cancer in November 1991 has increased the 
probability of shortening his life span. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for compensation 
under 38 U.S.C. § 1151 for additional disability as the 
result of examination or medical or surgical treatment by VA. 


FINDINGS OF FACT

The veteran suffered no additional disability, to include 
loss of the right upper lobe of the lung and right sixth rib, 
surgical damage to muscles on the right side, anxiety, and 
depression, as a result of VAs claimed failure to diagnose 
lung cancer in November 1991. 







CONCLUSION OF LAW

The requirements for compensation for disability as the 
result of examination or medical or surgical treatment by the 
VA, under the provisions of 38 U.S.C. § 1151, have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in November 1991, the 
United States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3) (1991), part of the regulation 
applicable to cases involving claims under 38 U.S.C.A. § 
1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
Courts decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Gardner v. Brown, 5 F. 3rd 
1456 (Fed. Cir. 1993)) and then by the United States Supreme 
Court (Brown v. Gardner, 115 S.Ct. 552 (1994)).

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulation to the decision of the United States Supreme 
Court. 

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).   
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability as a consequence of the 
treatment in question. 

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

In determining that additional disability exists, the 
beneficiarys physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment.  
38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, or hospitalization, and not as a result 
of the veterans own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service connected.  
38 C.F.R. § 3.800.

In this case, the veteran contends that he was suffering from 
lung cancer in November 1991 when he presented to the VA 
medical center, and that this cancer was not detected because 
VA failed to properly diagnose the condition until about one 
year later.  He asserts that VAs failure to investigate 
fibrotic streaking of the upper lobe of the right lung, shown 
on a November 1991 chest X-ray examination, and properly 
diagnose his condition as cancer of the same area of the 
right lung precluded the opportunity to seek alternative 
treatment, and that successful alternative treatment would 
have precluded the necessity for right upper lobe lung cancer 
surgery one year later.  He notes that the residuals of that 
surgery include loss of the right upper lobe of the lung and 
right sixth rib, and surgical damage to chest muscles on the 
right.  He also attributes his severe chest pains, shortness 
of breath, fatigue, anxiety, and depression to the chest 
surgery.  He further contends that the failure to diagnose 
cancer in the upper lobe of the right lung in November 1991 
has increased the probability of shortening his life span. 

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

The Board initially finds that a decision to not order 
further diagnostic studies is a treatment decision, within 
the meaning of the cited legal authority.  The Board further 
finds that there is some evidence that supports the veterans 
claim that he should have been evaluated more thoroughly in 
1991 when a nodule was seen upon a chest X-ray examination.  
However, there is also probative evidence that shows that 
1991 X-rays were insufficient to suspect cancer.  As there 
are conflicting medical opinions of record, the Board must 
weigh the probative value of this medical evidence.  The 
Court has held that [t]he probative value of medical 
opinion evidence is based on the medical experts personal 
examination of the patient, the physicians knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . .  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).   

The evidence shows that service connection has been 
established for residuals of a thoracotomy on the left side 
in 1959 during service.  In November 1991, the veteran was 
seen by VA for left-sided chest pain and a chest cold, with 
coughing and aching ribs, and was diagnosed with a 
respiratory tract infection.  At this time, a medical 
resident who initially reviewed a chest X-ray film noted a 
questionable nodular density in the right lobe in November 
1991, which needed to be read by a radiologist.  VA X-ray 
examinations of the chest on November 17 and November 23, 
1991 revealed a faint fibrotic-appearing streaking 
superimposed on the right first anterior interspace and the 
lower margin of the clavicle.  A review by the radiologist 
resulted in the conclusion of no nodular density on VA X-rays 
of the chest of November 17 and November 23, 1991. 

One year later, in November 1992, two nodules were visible in 
the right upper lobe.  A February 1993 pathology report shows 
that both tumor nodules represented adenocarcinoma, with the 
second one possibly a metastasis.  In February 1993, the 
veteran consented to undergo a thoracotomy with resection of 
the right upper lobe.  No postoperative complications were 
noted.

In a statement dated in December 1993, Joseph ODonnell, 
M.D., Chief of Oncology of a VA medical center, noted that 
there were two nodules clearly visible one year later in 
November 1992 in the right upper lobe, and offered the 
opinion that the November 17 and November 23, 1991 chest X-
ray results were insufficient to suspect cancer.  He noted 
that the X-rays were performed to evaluate left-sided chest 
pain and to rule out pneumothorax.    

In May 1995, Lance M. Osadchey, M.D., a private physician, 
offered the opinion that, based on the November 1991 X-rays, 
he would have ordered additional tests.  He stated that, 
because no additional X-rays or follow-up was done at that 
time, he could not say that the veteran had cancer in 
November 1991.  He added, I have to be suspicious because 
one year later cancerous nodules were discovered where the 
fibrotic streaking appeared on the 1991 X-rays.  

In a statement dated in August 1995, Gene Colice, M.D., 
indicated that a 1991 chest X-ray revealed a new nodule, 
which was not evaluated promptly.  He stated that he saw the 
veteran in 1992 and recognized that the nodule first seen on 
chest X-ray in 1991 was still present.  He also indicated 
that the evaluation in 1992 resulted in an operation which 
confirmed that the nodule was lung cancer. 

A VA pulmonary examination in March 1997, which included a 
review of the evidence of record and a clinical examination, 
resulted in the opinion that, while the November 1991 films 
showed a subtle abnormality that corresponded to the 
subsequent lesion which may have represented the veterans 
lung cancer, it was not below the standard of care to 
interpret the November 1991 X-ray as normal.  The examiner 
disagreed with the private physicians opinion that further 
tests should have been ordered on the basis of the November 
1991 X-ray films.  The physician further opined that, in any 
event, if lung cancer was diagnosed at that time, the veteran 
would have received exactly the same evaluation and therapy 
that he received one year later and that, as the veteran had 
a complete resection with no evidence of metastatic disease, 
he could not see that the veteran suffered any injury from 
the one year delay in diagnosis.  He concluded that there had 
been no failure to diagnose lung cancer in 1991 because the 
X-ray at that time was essentially normal, that there was no 
disability caused by the one year between the initial and 
subsequent films and the diagnosis of the veterans lung 
cancer, and that any pain or disability that the veteran had 
from his right-sided thoracotomy was a result of his cancer.  
The physician also noted that, while the veteran had 
significant restriction in his excursion due to pain, this 
was due to both thoracotomies.  

In this veterans case, the preponderance of the evidence 
does not demonstrate that the veterans lung cancer or 
claimed additional disability, including residuals of a right 
thoracotomy, are the result of improper VA hospitalization or 
medical or surgical treatment, including a decision to not 
order additional diagnostic studies in November 1991 after a 
chest X-ray showed fibrotic-appearing streaking in the right 
upper lung.  The evidence which the veteran asserts supports 
his claim includes Dr. Osadcheys opinion, which is 
essentially that he would have ordered additional tests in 
November 1991, and that the fibrotic streaking raised a 
suspicion of lung cancer because cancerous lesions were 
discovered in the same area one year later.  Dr. Colice also 
indicated that a new nodule was revealed by the November 1991 
chest X-rays, and this was not treated promptly.  However, 
neither physician opined that the veteran developed 
additional disability as the result of a failure to diagnose 
and treat in 1991 rather than one year later.  While Dr. 
Colice states that subsequent testing confirmed that the 
nodule first seen on X-rays in November 1991 was the same 
cancer diagnosed in November 1992, neither physician opined 
that VA breached a standard of care by failing, in November 
1991, based on the evidence at that time, to diagnose cancer 
until November 1992, to order additional testing, or to treat 
the veteran for cancer of the right lung until February 1993.  
Moreover, there is no competent evidence that VAs 
failure to diagnose lung cancer earlier resulted in more 
aggressive or different treatment.  In fact, the only medical 
evidence that specifically addresses this latter point is the 
report of the VA pulmonary examination in March 1997, and the 
physician who conducted the examination unequivocally opined 
that, even if the veteran lung cancer was present and 
diagnosed in November 1991, the treatment (thoracotomy with 
lobectomy, etc.) would have been the same. 

The medical evidence demonstrating that the veteran did not 
develop additional disability as the result of a failure to 
diagnose or treat the right lung cancer from November 1991 to 
November 1992 includes the opinion of a VA Chief of Oncology, 
who concluded that the November 1991 X-rays were insufficient 
to suspect cancer.  In addition, in a March 1997 report of a 
VA pulmonary examination, based upon a review of the evidence 
of record and clinical examination, the examining physician 
offered the medical opinion that it was not below the 
standard of care to interpret the November 1991 X-ray as 
normal, that further testing was not necessary, that there 
had been no failure to diagnose lung cancer in 1991 because 
the X-ray was essentially normal, and that there was no 
disability caused by the one year delay between the 
initial chest X-ray in 1991 and the subsequent studies that 
resulted in the diagnosis of the veterans lung cancer.  

The Board finds that the opinion from the VA physician who 
performed the March 1997 pulmonary examination to be highly 
probative because it is based on a thorough review of the 
record and it offers a clearly reasoned medical opinion with 
supporting rationale.  In contrast, the Board finds Dr. 
Colice and Dr. Osadchey only imply that additional testing 
should have been done or that subsequent evidence reflects 
that the veteran had cancer in 1991.  Neither physician 
opined that the veteran would have undergone less aggressive 
treatment had the cancer been diagnosed one year earlier in 
1991. 

The veteran alleges that his additional disability includes 
an increased probability of shortening his life expectancy.  
There is no competent evidence demonstrating that the veteran 
now has an active malignant process.  The cancer was judged 
completely removed at surgery, as indicated by the pleural 
margins being free of tumor and all lymph nodes being free of 
any metastatic disease.  Possible future disability, while a 
concern of the veteran, is not now a disability for VA 
compensation purposes.  For VA compensation purposes, the 
disability alleged must be a present disability.  38 C.F.R. 
§ 4.1; See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991) 
(disability means impairment in earning capacity). 

The veteran contends that the additional disability consists 
of residuals of the surgery to remove the malignant tumor 
from his right lung, to include loss of the upper lobe of the 
right lung, resection of the right sixth rib, and surgical 
damage to muscles on the right.  A thoracotomy with resection 
of the right upper lobe was performed in February 1993 by VA, 
with the veterans consent, because the veteran had been 
diagnosed with cancer in the right lung.  The operation 
necessarily involved surgical incision of muscle tissue to 
perform the procedure, removal of the cancerous tissue of the 
right lung, and resection of the right sixth rib.  The 
applicable regulation provides that compensation is not 
payable for such necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran. 38 C.F.R. § 3.358(c)(3).  The 
veteran has not alleged that the actual performance of the 
thoracotomy with resection of the upper lobe of the right 
lung was other than properly administered.  As compensation 
is not payable for such disability which was consented to by 
the veteran, the residuals of the chest surgery may not be 
considered additional disability for purposes of a claim 
under 38 U.S.C.A. § 1151.  In this regard, the Board notes 
the May 1995 statement by Dr. Osadchey, which offers the 
opinion that the veterans ability to do productive work has 
diminished due to the removal of part of his right lung.  
However, the doctor did not opine that the right lung 
thoracotomy was not necessary to treat the veterans 
underlying carcinoma of the right lung.  

The veteran indicated that if he had been advised in November 
1991 that he had cancer, there is a good possibility that 
he would have sought alternative non-surgical treatment, on 
the theory that such treatment would have cured the cancer, 
thus precluding the need for surgery.  However, this is 
medical speculation of which the veteran is not competent to 
testify.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
medical evidence of record reflects that even if cancer of 
the right lung had been discovered in 1991, surgery would 
have been recommended.  There is no medical evidence of 
record to show that other treatments would have cured the 
veterans right lung cancer or retarded any progression of 
the growth of the cancer.  The VA specialist in pulmonary 
diseases, at the compensation examination in March 1997, 
specifically concluded that even if lung cancer was diagnosed 
in November 1991, the veteran would have received exactly the 
same evaluation and therapy that he received one year later 
and that, as the veteran had a complete resection with no 
evidence of metastatic disease, he did not suffer any injury 
from the one year delay in diagnosis. 

The veteran also alleges that the claimed additional 
disability includes severe chest pains, shortness of breath, 
fatigue, anxiety and depression.  In determining that 
additional disability exists, the beneficiarys physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b).  In his claim for 
compensation, the veteran stated that, at the time of the X-
rays in November 1991, he was already experiencing a lot of 
pain in his chest and was having a hard time breathing.  In 
April 1980, the veteran had complained of chest pain in the 
right side and pain with breathing.  The evidence reflects 
that, in November 1991, the veteran already had service-
connected residuals of a left lung thoracotomy, which 
included chest pain and breathing difficulties.  The VA 
physician who performed the compensation examination in March 
1997 indicated that, while the veteran had significant 
restriction in his excursion due to pain, this was due to 
both thoracotomies.  VA may not consider the symptomatology 
associated with the veterans service-connected residuals of 
a left thoracotomy, as VA disability compensation regulations 
provide that the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (1998).  
There is no medical evidence of record to show that the 
surgery in question resulted in disability other than the 
necessary consequences of the surgery.  Further, there is no 
competent evidence of record relating fatigue, anxiety, or 
depression to right lung thoracotomy, or to an injury or 
disease caused or aggravated by VA hospitalization, medical 
or surgical treatment. 

The Board has considered the veterans and his wifes 
testimony presented at  hearings held during this appeal, as 
well as their written statements in support of the claim.  
With regard to the veterans numerous representations 
regarding what doctors told him the Court has held that such 
representations, filtered as [they are] through a laymans 
sensibilities, of what a doctor purportedly said [are] simply 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

The Board has also considered the veterans testimony and 
statements regarding symptomatology he has experienced as 
evidence, and has considered his assertions regarding what 
the evidence of record proves as argument in support of his 
claim.  While a veteran or lay witness may testify regarding 
any symptomatology experienced at any time, it is the 
province of health care professionals to enter conclusions 
which require medical opinions.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494-95.  The veterans 
statements do not constitute 

competent medical evidence because there is no indication 
that he has the medical training, expertise, or diagnostic 
ability to state that additional disability resulted from VA 
hospitalization or medical or surgical treatment, including 
that VA breached a standard of care which proximately 
resulted in additional disability.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  After carefully reviewing the above 
opinions, and all of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
granting compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability as the result of examination 
or medical or surgical treatment by VA. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

Compensation under the provisions of 38 U.S.C. § 1151, for 
additional disability as the result of examination or medical 
or surgical treatment by VA is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


	                                                           
	
_______________________________          
____________________________                         
           DEREK BROWN	                                             
BRUCE KANNEE
Member, Board of Veterans Appeals              Member, Board 
of Veterans Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
